FILED
                           NOT FOR PUBLICATION
                                                                            FEB 13 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


WILLIAM HERRON,                                  No.   14-16134

              Plaintiff-Appellant,               D.C. No.
                                                 3:13-cv-00075-HDM-VPC
 v.

PERI & SONS FARMS, INC.,                         MEMORANDUM*

              Defendant-Appellee.


                   Appeal from the United States District Court
                            for the District of Nevada
                  Howard D. McKibben, District Judge, Presiding

                           Submitted February 9, 2017**
                             San Francisco, California

Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      William Herron appeals the district court’s summary judgment in his action

alleging that Peri & Sons Farms, Inc., discriminated against him by terminating his

employment as a maintenance mechanic and failing to accommodate his bad back


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in violation of Americans with Disabilities Act. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Samper v. Providence St. Vincent Med. Ctr.,

675 F.3d 1233, 1235 n.1 (9th Cir. 2012). We affirm.

      The district court properly granted summary judgment because Herron failed

to raise a genuine dispute of material fact as to whether he was “‘a qualified

individual able to perform the essential functions of the job with reasonable

accommodation.’” Id. at 1237 (citation omitted) (setting out requirements for a

prima facie case of failure to accommodate); see also id. (to determine whether an

individual is qualified, “‘[t]he court first examines whether the individual satisfies

the requisite skill, experience, education, and other job-related requirements of the

position’” (citation omitted)); Snead v. Metro. Prop. & Cas. Ins. Co., 237 F.3d

1080, 1087 (9th Cir. 2001) (same requirements for a prima facie case of disability

discrimination). The record shows that the maintenance mechanic position for

which Herron was hired required a certificate of completion or equivalent from a

certified trade school. It is undisputed that Herron lacked a certificate of

completion from a certified trade school, and Herron provided no evidence that his

various other expired certificates demonstrated equivalent training.

      AFFIRMED.




                                           2